Exhibit 10.4C NATIONAL COMMERCE CORPORATION 2 PERFORMANCE SHARE AWARDNOTICE (PERFORMANCE CRITERIA) This Performance Share Award Notice (this “ Notice ”) evidences an Award of Performance Shares under the National Commerce Corporation 2011 Equity Incentive Plan (the “ Plan ”), subject to the terms of the attached Performance Share Award Agreement and the Plan. Your Award has been set at a target Award amount (the “ Target Award ”) of Performance Shares, as specified below. This Notice constitutes part of and is subject to the terms and provisions of the Agreement and the Plan, which are incorporated by reference herein. References to defined terms in the Plan and the Agreement are capitalized in this Notice. You must return an executed copy of this Notice to the Company within 30 days of the date hereof. If you fail to do so, the Administrator may declare your Award to be null and void. Grant Date : As of January 1, 2015 Grantee : [NAME OF GRANTEE] Target Award : [NUMBER OF PERFORMANCE SHARES] Award Period : 4-year period beginning on January 1, 2015 and ending on December 21, 2018, with no Interim Periods. Conditions for Payment : Payout of your Award (if any) will occur after the completion of the Award Period. The amount of the payout can be 0% of the Target Award if certain minimum thresholds are not achieved based upon criteria that have been established by the Administrator. Such criteria are incorporated in this Notice by reference as if set out in their entirety. The specific details of the criteria will be provided to you upon request. In general, the earned percentage of the Target Award is based on the average of the Company’s after-tax earnings relative to the corresponding budgets for each of the 4 years of the Award Period. However, in order to receive any payout of your Award, the Company must have maintained net charge-offs averaging less than 0.60% of average loans and non-performing assets averaging less than 1.25% of average loans plus other real estate owned over the 4 years of the Award Period, subject to certain adjustments in the discretion of the Administrator. Deferral of Payment of Award : Payment of your Award, if earned, may be deferred under the Company’s Deferral of Compensation Plan for Key Employees and Non-Employee Directors. For deferral purposes, your Award is “performance based” under Section 409A of the Internal Revenue Code. National Commerce Corporation By: Printed Name: Title: Date: I acknowledge that I have carefully read the attached Agreement and the Plan and agree to be bound by all of the provisions set forth in these documents. GRANTEE: Enclosures: Performance Share Award Agreement National Commerce Corporation 2011 Equity Incentive Plan Signed: [Grantee] Date: PERFORMANCE SHARE AWARD AGREEMENT UNDER THE NATIONAL COMMERCE CORPORATION 2 1.
